Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.       The Office acknowledges the receipt of Applicant’s restriction election filed November 2, 2020. Applicant elects Invention I, claims 1-11 and 13-16 with traverse and SEQ ID NO:9. Applicant traverses primarily that the special technical feature is a S. lycopersicum plant having an increased yield and an increased amount of soluble sugars allocated to fruits, and it would not have been obvious to produce, detect, select or identify such a plant. Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The method step of claim 17 of Group II does not require the plant of Group I. The claims of Group III do not require the introgressed sequences in the plant of Group I. Claim 27 of Group IV does not require the plant of Group I. However, method claims may be rejoined in accordance with In re Ochiai when allowability is indicated. Claims 1-11, 13-17, 19-22 and 27 are pending. Claims 17, 19-22 and 27 are withdrawn. Claims 1-11 and 13-16, to the extent of SEQ ID NO:9, are examined. The restriction is made FINAL. 
Information Disclosure Statement (IDS)
2. 	Applicant’s IDS filed January 8, 2019 has been considered. A signed copy is attached. 
Specification
3. 	The disclosure is objected to because of the following: 
On page 20, lines 20 and 24, “Lycopersicon” is misspelled.  
The title in Table 1 (p. 22) refers to wild parent and recurrent parent. However, Table 1 lists Moneyberg and ToPATYIELD. Page 21 states that HABR1 is the wild parent and p. 20 states that Moneyberg is the recurrent parent.
In Table 2, it is unclear what “Nom du SNP” means.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.       Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
          In claim 1, it is unclear whether “(Brix*Yield)” is intended to denote “an increased yield and an increased amount of soluble sugars allocated to fruits”. The “(Brix*Yield)” recitation does not appear to be an art-recognized term. Page 5, lns. 19-20, states Brix*Yield “is to be understood as the weight of soluble sugars produce per plant”. However, this is not the same as the “an increased yield and an increased amount of 
	In claim 1, the metes and bounds of “corresponding” are unclear. It is not known what phenotype corresponds to both an increased yield and an increased amount of soluble sugars allocated to fruits. It is also unclear how a “corresponding plant” is defined. Does “corresponding plant” refer to a Solanum lycopersicum plant? See also claim 3 for “corresponding plant”.
	In claims 1, 2, 10 and 11, it is suggested that “ToPATYIELD” be deleted because trademarks are not universally recognized, they may change over time, and they do not impart an immutable characteristic to the product.
	In claim 2, “A” should be amended to “The” for proper antecedence.
	In claims 4, 7-9 and 11, it is unclear whether the recitations within the parentheses are intended to be claim limitations. It is suggested the parentheses be deleted.
	In claims 4, 7, 8, 10 and 16, it is unclear whether the recited SNPs include the allele position as set forth for the SEQ ID Nos. in the Sequence listing. Also, in claim 16, it is suggested the SEQ ID NO. and the position for the allele be recited, as it is unclear what sequence SNP IL2_3605 represents.
	In claim 4, it is unclear how “delimited” is defined. It is unclear whether the claimed chromosomal region includes SNP SL10332_112 and SNP EE_2225, or Applicant is claiming the region between SNP SL10332_112 and SNP EE_2225 but not necessarily including SNP SL10332_112 and SNP EE_2225.

	In claim 4, it is unclear whether “introgressed sequences are to be found on chromosome 1” refers to chromosome 1 of S. lycopersicum or S. habrochaites. For examination purpose, the Office interprets this phrase to mean S. habrochaites.
	In claims 9 and 16, it is unclear what position in SNP IL2_3605 or SEQ ID NO:9 allele T is located. The Sequence Listing indicates it is position 61 in SEQ ID NO:9, however, the claim does not recite position 61.
	In claim 10, it is unclear what sequence corresponds to the sequence between SNP SL10332_112 and SNP EE_2225. It is unclear whether “comprised between” includes SNP SL10332_112 and SNP EE_2225 in the introgressed sequence.
	In claim 13, line 1, “a” should be amended to “the” for proper antecedence. Also, in line 7, “the” should be inserted before “introgressed sequences” to clarify that Applicant is referring to the introgressed sequences of claim 1.
	In claim 14, line 2, “a plant” should be amended to “the plant” for proper antecedence.
	In claim 15, it is suggested “derived” be deleted because it is unclear what is retained in the derived product. 
	In claim 15, line 7, “the” should be inserted before “introgressed sequences” to clarify that Applicant is referring to the introgressed sequences of claim 1.
	In claim 16, “A plant part according to claim 1” lacks antecedence.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
6.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited and accepted under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
Page 4 of the specification states that the seed has been deposited but does not indicate the deposit has been accepted.
8. 	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Here, Applicant fails to demonstrate to a person of ordinary skill in the art that the inventor was in possession of the genus of introgressed sequences for conferring increased yield and fruit sugars. The specification discloses that donor S. habrochaites (HABR1) was crossed with indeterminate Lycopersicum esculentum Moneyberg recurrent parent, and 62 introgression lines (IL) covering the S. habrochaites genome of HABR1 was obtained (Ex. 2). It would appear that recurrent parent Moneyberg was replaced with ToPATYIELD due to higher “brix*yield” (p. 21). SNP genotyping was carried out, and the genotypes of the ILs and the two parental lines were screened with 768 markers (pp. 21-22). Results show that the locus responsible for the yield increase was located in chromosome 1, on an introgression fragment of 6.271 Mbp, between position 91,778,012 and position 98,049,922 based on the version 2.5 of the tomato genome (p. 22). Table 1 lists 13 SNPs, their position and the alleles of the wild parent and recurrent parent. Table 2 lists the sequences of the SNPs (SEQ ID Nos. 1 to 13) and the allele associated with the yield increase. Three hybrids were made by crossing introgression lines with indeterminate inbred proprietary line HAZ3. Hybrid 1 was obtained by crossing HAZ3 with an introgression line containing a genomic introgression fragment from the bottom arm of chromosome 1 of S. chmielewskii (p. 24). S. habrochaites genomic fragment. BC2S2 plants were crossed with proprietary lines HAZ-1 and HAZ-2, followed by four backcrosses and a self, leading to two indeterminate BC4S1 plants: HAZ-1-BC4S1-ToPATYIELD and HAZ-2-BC4S1-ToPATYIELD having the genetic background of HAZ-1 and HAZ-2 and the introgression fragment from S. habrochaites on chromosome 1 (p. 25). HAZ-1-BC4S1-ToPATYIELD and HAZ-2-BC4S1-ToPATYIELD were crossed with proprietary lines HAZ-A and HAZ-B, and the resulting hybrids having the introgression fragment has greater Brix*Yield than hybrids without the introgression fragment (Table 7). In Example 4, a plant carrying an introgression fragment from S. habrochaites LA1777 on chromosome 1 was crossed with an indeterminate line 4131. However, the LA1777 introgression does not lead to any statistically significant brix*yield increase in tomatoes having an indeterminate growth habit (p. 28).
The scope of the claims encompasses an undisclosed number of sequences of any size from any chromosome and any region of the genome of the NCIMB deposited seeds. No location or structure for the introgressed sequences is set forth in the claims. The deposit is a S. lycopersicum seed having an introgressed sequence from S. habrochaites. The claims do not indicate which region of the deposited genome is the introgressed sequence. Claim 4 states that the introgressed sequences are from chromosome 1 between SNP SL10332_112 and SNP EE_2225. As stated above, these two SNPs span a region of 6.271 Mbp. Again, no location or structure is set forth, and it is not known how many introgressed sequences are within the 6.271 Mbp region for conferring the claimed phenotype. It is not known if any of the introgressed sequences contain either of the SNPs recited. Claim 7 states that one of the introgressed sequences has marker IL2_3605 (SEQ ID NO:9). SEQ ID NO:9 has 121 nucleotides. However, there is no disclosure as to what markers the other introgressed sequences have. Applicant does not indicate that IL2_3605 alone is sufficient to produce the claimed phenotype. From the single marker, one skilled in the art cannot predict the structures of the sequences that confer the desired phenotype. Further, it is not known if the marker is part of the gene for conferring the desired phenotype. Claim 8 recites two SNP markers. However, it is not known where these SNPs are located, whether they are bookends of an introgressed sequence, or they are somewhere within the introgressed sequence. Claim 9 is similar to claim 7, with the exception that the nucleotide at position 61 of SEQ ID NO:9 is “T”. Claim 10 states that the introgressed sequence is between SNPs SL10332_112 and EE_2225. However, it is unclear if the introgressed sequence includes these two SNPs. Further, there is no disclosure as to what sequence “correspond[s] to that comprised between SNPs SL10332_IL2 and EE_2225” (emphasis added). No sequence equivalent is disclosed. Claim 16 is similar to claim 9 in that only one nucleotide of the SNP is specified. None of the claims sets forth the location or structure of the introgressed sequence(s). The state of the art does 
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the claimed tomato plant comprising introgressed sequences as encompassed by the claims. Accordingly, the claims lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
9. 	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an introgressed sequence spanning and including SNP SL10332_112 having SEQ ID NO:1 and SNP EE_2225 having SEQ ID NO:13, does not reasonably provide enablement for any sequence from the NCIMB deposit, sequences of any size within the SNP SL10332_112 and SNP EE_2225 region, a sequence containing marker IL2_3605, sequences containing markers IL2_3605 and IL2_6411, allele T of SNP IL2_3605, a sequence corresponding to that comprised between SNPs SL10332_IL2 and EE_2225, and allele T of SNP IL2_3605. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth in the written description rejection above. The breadth of the claims encompasses any number of sequences of any size and structure obtained from any region of the NCIMB deposited genome. As stated above, the deposit is a S. lycopersicum seed having an introgressed sequence from S. habrochaites. The claims do not indicate which region of the deposited genome has the introgressed sequence. One skilled in the art cannot determine which region of the deposited genome contains the introgressed S. habrochaites sequence without resorting to random trial and error requiring undue experimentation. The genomes of S. lycopersicum and S. habrochaites appear to be closely related at least in the introgressed region, as shown by the 13 SNPs over a 6.271 Mbp region. Thus, one skilled in the art cannot readily determine the introgressed sequence in the deposited genome without undue experimentation. Moreover, the state of the art teaches various genes affect fruit brix and yield, however, there is no recognized class of sequences which shares a common structure or motif for conferring the claimed phenotype. The specification discloses a 6.271 Mbp sequence spanning and including SEQ ID Nos.1 and 13. The claims are not limited to this sequence, and Applicant provides no guidance as to whether or not other sequences within the deposited genome, or smaller sequences within the 6.271 Mbp region, either including or excluding the SNPs set forth in the claims, would also confer the claimed phenotype. Applicant provides no guidance as to how a sequence corresponding to that comprised between SNPs SL10332_IL2 and EE_2225 can be determined, as no corresponding sequence is disclosed. It is highly unpredictable how one skilled in the art can identify sequences for conferring the claimed phenotype based upon Applicant’s disclosure and claims scope without undue experimentation. While one skilled in the art can isolate any genomic sequence, there is no guidance as to how a sequence for conferring yield and brix can be readily determined, or how inoperable embodiments can be readily eliminated without resorting to random trial and error requiring excessive burden and undue experimentation. The markers alone are insufficient guidance because they do not allow one skilled in the art to determine the size or structure of the marker-linked sequences which produce the desired phenotype. 
Wands factors. The state of the prior art is not highly developed. The nature of the invention is the use of a poorly defined sequence that can confer fruit yield and brix. The structure associated with the introgressed sequence is not well characterized other than by markers somewhere within the vicinity of the gene(s) for conferring the desired phenotype. The breadth of the claims encompasses sequences of indeterminate structures and sizes located anywhere on the deposited genome. The state of the art for introgressing sequences to obtain a particular phenotype is highly unpredictable. The amount of direction or guidance is insufficient with regard to structural characterization of the introgressed sequences. Though Applicant provides working examples, they are not commensurate in scope with the claims. Applicant provides no direction or guidance for identifying the structure of the sequences conferring the desired phenotype. Given these difficulties, notwithstanding a relatively high level of ordinary skill of those in the art, the amount of experimentation would likely be extensive and undue.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC §§ 102 and 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 1-4, 6-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monforte et al. (Theor. Appl. Genet., 2000, 100:471-479 (Applicant’s IDS)). Monforte teaches a S. lycopersicum plant comprising in its genome on chromosome 1 an introgressed sequence from S. habrochaites (Lycopersicon hirsutum) which confers to the plant the phenotype of increased brix and yield (Abstract). The prior art does not disclose other introgressed sequences from S. habrochaites. The prior art does not indicate there is a significant decrease in total soluble solids due to the introgression. Even though the prior art does not indicate that the introgressed sequence of the prior art is the same as that found in Applicant’s NCIMB deposited seed, they appear to be the same, since the introgressed sequence is from S. habrochaites, on chromosome 1 and confers the claimed increased brix and yield phenotype. The increased brix and yield phenotype is heterozygous (Abstract). Since the introgressed sequence of the prior art appears to be In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. Since the Patent Office does not have the facilities to examine and compare the plant of Applicant’s with that of the prior art, the burden of proof is upon the Applicant to show an unobvious distinction between the claimed plant and the plant of the prior art. See In re Best, 562F.2d 1252, 195 USPQ 430 (CCPA 1977).
Conclusion
14. 	No claim is allowed. 
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663